                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


  VANDERBILT UNIVERSITY,           )
                                   )
                                   )
            Plaintiff,             )
       v.                          ) Civil Action No. 3:18-cv-00046
                                   )
                                   )
  SCHOLASTIC, INC., HOUGHTON       ) Chief Judge Waverly D. Crenshaw, Jr.
  MIFFLIN HARCOURT PUBLISHING      ) Magistrate Judge Jeffery S. Frensley
  COMPANY, and TED S. HASSELBRING, )
                                   )
                                   )
            Defendants.            )



                 VANDERBILT’S MOTION FOR PROTECTIVE ORDER


       Pursuant to Federal Rule of Civil Procedure 26(c), Local Rule 37.01, and Section III.D.4-

5 of Your Honor’s Practice and Procedure Manual, Vanderbilt University respectfully moves for

a Protective Order ruling that certain documents (the “Relevant Documents”) located on its

information technology (“IT”) systems and equipment (“Vanderbilt’s systems”) are not protected

under any applicable privilege. During and after the time Defendant Ted S. Hasselbring was an

employee of Vanderbilt, Vanderbilt’s IT policies warned Hasselbring that Vanderbilt could

monitor and copy his records and electronic transactions and that Hasselbring should not expect

that his use of Vanderbilt’s systems is private. In the face of those warnings in Vanderbilt’s IT

policies, Hasselbring used Vanderbilt’s systems, and so Vanderbilt now possesses the Relevant

Documents. Hasselbring’s use of Vanderbilt’s systems while aware of Vanderbilt’s IT policies

waived any privilege otherwise applicable to the Relevant Documents. Therefore, Vanderbilt




  Case 3:18-cv-00046 Document 162 Filed 11/08/19 Page 1 of 4 PageID #: 2800
respectfully requests that the Court enter an Order ruling that the Relevant Documents are not

privileged.

       Vanderbilt submits a Memorandum in Support of Its Motion.

       Pursuant to Local Rule 7.01(a)(1), counsel for Vanderbilt has conferred with Hasselbring’s

counsel, and the relief requested in the motion is opposed.

                                                    Respectfully submitted,

                                                    /s/ Paige W. Mills
                                                    Paige W. Mills #016218
                                                    Mary Leigh Pirtle #026659
                                                    Ashleigh Karnell #036074
                                                    Bass, Berry & Sims PLC
                                                    150 Third Avenue South, Suite 2800
                                                    Nashville, TN 37201
                                                    (615) 742-6200
                                                    pmills@bassberry.com
                                                    mpirtle@bassberry.com
                                                    ashleigh.karnell@bassberry.com

                                                    Attorneys for Plaintiff Vanderbilt University




                                                2

  Case 3:18-cv-00046 Document 162 Filed 11/08/19 Page 2 of 4 PageID #: 2801
                                 CERTIFICATE OF SERVICE

        I certify that a true and exact copy of the foregoing has been served upon these individuals,
via the Court’s CM/ECF e-mail notification system, on this the 8th day of November, 2019:


 Caren Decter (pro hac vice)                       Aubrey B. Harwell, Jr., #2559
 Edward H. Rosenthal (pro hac vice)                Thomas H. Dundon, #4539
 Matt Woleske (pro hac vice)                       Erik C. Lybeck, #35233
 Viviane Scott (pro hac vice)                      Neal & Harwell, PLC
 Frankfurt, Kurnit, Klein & Selz, P.C              1201 Demonbreun Street
 488 Madison Avenue                                Suite 1000
 New York, NY 10022                                Nashville, TN 37203
 (212) 826-5524                                    (615) 244-1713
 cdecter@fkks.com                                  aharwell@nealharwell.com
 erosenthal@fkks.com                               tdundon@nealharwell.com
 mwoleske@fkks.com                                 elybeck@nealharwell.com
 vscott@fkks.com
                                                   Attorneys for Defendant, Ted S. Hasselbring
 Attorneys for Defendant, Scholastic Inc.

 Thor Y. Urness, #13641                            Benjamin E. Marks (pro hac vice)
 Bradley Arant Boult Cummings LLP                  David J. Lender (pro hac vice)
 1600 Division Street                              Jessica Falk (pro hac vice)
 Suite 700                                         Sara Lonks (pro hac vice)
 Nashville, TN 37203-0025                          Taylor Dougherty
 (615) 244-2582                                    Weil, Gotshal & Manges
 turness@babc.com                                  767 Fifth Avenue
                                                   New York, NY 10153
 Attorney for Defendant, Scholastic Inc.           (212) 310-8000
                                                   benjamin.marks@weil.com
                                                   david.lender@weil.com
                                                   jessica.falk@weil.com

                                                   Attorneys for Defendant, Houghton Mifflin
                                                   Harcourt Publishing Company




   Case 3:18-cv-00046 Document 162 Filed 11/08/19 Page 3 of 4 PageID #: 2802
Michael G. Abelow, #26710
Sherrard Roe Voight & Harbison, PLC
150 Third Avenue South
Suite 1100
Nashville, TN 37201
(615) 742-4532
mabelow@srvhlaw.com

Attorney for Defendant, Houghton Mifflin
Harcourt Publishing Company


                                           /s/ Paige W. Mills




 Case 3:18-cv-00046 Document 162 Filed 11/08/19 Page 4 of 4 PageID #: 2803
